Citation Nr: 0944151	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-15 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issue of entitlement to service connection for diabetes 
mellitus is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim of 
entitlement to service connection for diabetes mellitus at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that his diabetes mellitus was caused by 
his exposure to herbicides, specifically Agent Orange, while 
in service.  He identifies several potential sources of his 
alleged exposure to herbicides during service.  First, the 
Veteran indicates that he received temporary duty assignments 
in "(Indo) China," including in Korat, Thailand.  See 
Veteran's Statement dated in September 2006.  He also 
indicates that he traveled through Vietnam and Cambodia en 
route to his temporary duty assignment locations.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
Here, the record reflects that there may be additional 
relevant records regarding the Veteran's claim which have not 
been obtained.

Determining whether, and precisely where and when, the 
Veteran was stationed in or traveled through Thailand, 
Vietnam, Cambodia, or elsewhere is crucial to the 
adjudication of his claim.  Service treatment records confirm 
only that the Veteran was stationed in Korat, Thailand, in 
July 1969 and Osan, Korea, in August 1970, October 1970, and 
January 1971.  Further, in response to RO requests, the 
National Personnel Records Center (NPRC) reported that it 
found no evidence that the Veteran had any service in Vietnam 
or that he had been exposed to herbicides at any location 
during service.  However, a copy of the Veteran's service 
personnel records have not been associated with the claims 
file in order to allow for direct review by VA adjudicators.  
The Board notes that service personnel records often contain 
information on the Veteran's duty stations, duty assignments, 
and travel while in the service. The record does not reveal 
that a request for these records was ever made.  A remand is 
thus necessary for the RO to obtain the Veteran's service 
personnel records.

VA must follow the evidentiary development procedures located 
in the VA Adjudication Procedure Manual (Manual or M21-1MR) 
that are applicable to the Veteran's claim.  See Campbell v. 
Gover, 14 Vet. App. 142, 144 (2000) (holding that VA was 
obligated to comply with the applicable M21-1MR provisions 
concerning service-connected death claims and remanding for 
compliance with that provision and applicable regulations); 
Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that 
the Board failed to satisfy its duty to assist when it failed 
to remand the case for compliance with the evidentiary 
development called for by M21-1MR).

If it is determined that the Veteran did not serve in 
Vietnam, VA has developed specific evidentiary procedures to 
verify whether a Veteran was exposed to herbicides in 
locations other than Vietnam.  Recently, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, 10.p was adopted to apply 
when the Veteran alleges exposure to herbicides in Thailand.  
The RO is directed to place a copy of the Compensation and 
Pension (C&P) Service's "Memorandum for the Record" 
(Memorandum) on herbicide use in Thailand during the Vietnam 
Era, found in M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, 10.q, in the Veteran's claims file.  Next, the RO 
should ask the Veteran for the approximate dates, location, 
and nature of his alleged exposure in Thailand.  If the 
Veteran timely responds within 30 days, the RO shall then 
determine whether the Memorandum and information supplied by 
the Veteran are sufficient to adjudicate the Veteran's claim.  
If the evidence is not sufficient, or if the Veteran did not 
provide timely information regarding his exposure, the RO 
must further attempt to verify the Veteran's alleged exposure 
to herbicides by referring the case to the Joint Services 
Records Research Center (JSRRC).

Similar evidentiary procedures in M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C, 10.n apply when the Veteran alleges 
exposure to herbicides in a location other than Vietnam, 
Thailand, or the demilitarized zone (DMZ) in Korea.  First, 
the RO must ask the Veteran for the approximate dates, 
location, and nature of his alleged exposure.  If the Veteran 
timely responds within 30 days, then the RO is instructed to 
email the Veteran's description of his exposure to the C&P 
Service and request a review of the Department of Defense 
(DoD) inventory of herbicide operations to determine whether 
herbicides were used or tested as alleged.  If the C&P 
Service does not confirm exposure, or if the Veteran did not 
provide timely information regarding his exposure, the RO 
shall further attempt to verify the Veteran's exposure to 
herbicides by referring the case to the JSRRC.

When a Veteran alleges exposure to herbicides along the DMZ 
in Korea, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
10.o.  Pursuant to this provision, the RO shall concede 
exposure to herbicides if the Veteran was assigned to any of 
a number of specified units between April 1968 and July 1969.

The record does not show that VA has complied with the 
Manual's procedures.  The Veteran first informed VA that his 
herbicide exposure may have been in locations outside Vietnam 
in September 2006.  Thereafter, the RO never requested more 
detailed information from the Veteran regarding the 
approximate dates, locations, and nature of his alleged 
exposure.  Although the Veteran contends that he was exposed 
to herbicides in Thailand, no Memorandum was associated with 
his claims file.  Further, no email was sent to the C&P 
service to confirm alleged herbicide exposure during the 
Veteran's travels through Cambodia from the DoD inventory.  
Verification of the Veteran's exposure to herbicides in 
Thailand and Cambodia also was not requested from JSRRC.  In 
addition, the RO did not attempt to clarify whether the 
Veteran may have been exposed to herbicides in the DMZ in 
Korea or elsewhere in Korea.  The RO therefore could not 
ascertain whether M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, 10.n or M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, 10.o was applicable to this aspect of the 
Veteran's claim, let alone comply with the pertinent 
provision.  For each of these reasons, the Veteran's claim 
must be remanded to the RO for investigation and evidentiary 
development as prescribed in the Manual.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate 
with the claims file the Veteran's 
service personnel records.  All 
attempts to obtain the records must be 
documented in the claims file.  If no 
such records exist, the claims file 
should be documented accordingly.

2.  If the service personnel records do 
not confirm service in Vietnam, comply 
will all appropriate provisions of VA 
Adjudication Procedure Manual, M21-1MR, 
as cited in the narrative section of 
the remand.  This shall include 
contacting the Veteran and request that 
he provide a detailed statement 
regarding the approximate dates, 
locations, and nature of his alleged 
exposure to herbicides.  This statement 
should include any additional helpful 
information, such as the identification 
of any individuals (to include service 
number, unit assignment, and dates of 
service if the individual was in the 
military) who can verify the Veteran's 
herbicide exposure.  The Veteran also 
should attach to his statement any 
medical records, photographs, or other 
documentation confirming his herbicide 
exposure.

2.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file any additional pertinent 
records identified by the Veteran 
during the course of the remand and/or 
affording the Veteran a VA C&P medical 
examination if necessary.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


